Citation Nr: 0214496	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-07 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1999, for additional pension benefits for a dependent child.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which included additional pension benefits for 
the veteran's dependent child, [redacted], effective from 
September 1, 1999.  The veteran appealed the effective date 
of those additional benefits.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a March 1996 rating decision, the RO awarded the 
veteran improved nonservice-connected disability pension, 
effective from December 1995, the date of receipt of his 
claim for benefits, with actual monetary benefits being 
received January 1, 1996.  

3.  The veteran was notified of the March 1996 rating 
decision by VA letter in April 1996, which included 
information that he was potentially eligible to receive 
additional benefits for his children, if he provided 
sufficient information showing custody and child support 
obligations.  

4.  In August 2000, VA received the dependent child's Social 
Security number and, effective from September 1, 1999, the 
veteran's pension award was amended to include additional 
benefits for the child.  



CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 
1999, for inclusion of additional benefits for a dependent 
child have not been met.  38 U.S.C.A. §§ 1155, 1502, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.3(a)(3), 3.31, 3.57, 3.109, 3.110(b) 3.400 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the April 2, 1996, April 19, 1996, 
September 1999, November 1999, August 2000, October 2000, and 
December 2000 correspondence addressed to the veteran, 
describing evidence the veteran needed to provide, and a July 
2001 Statement of the Case, provided to both the veteran and 
his representative, provided notice to the veteran of what 
the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002).  

Essentially, improved nonservice connected disability pension 
is a monthly payment made by VA to a veteran of a period, or 
periods, of war because of nonservice-connected disability or 
age; the veteran is permanently and totally disabled from 
such nonservice-connected disability; and the veteran meets 
the statutory net worth requirements and does not have an 
annual income in excess of the applicable statutory maximum 
annual pension rate allowed, given the veteran's marital 
status and number of dependents.  See 38 U.S.C.A. § 1502; 
38 C.F.R. § 3.3.  

Generally, a "child" of the veteran means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of eighteen years, a stepchild who acquired 
that status before the age of eighteen years, a stepchild who 
acquired that status before the age of eighteen years and who 
is a member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child.  See 38 C.F.R. § 3.57.  

The effective date of an evaluation and award of pension or a 
claim for increase will be the date of receipt of the claim, 
or the date entitlement arose, whichever is the later date.  
See 38 C.F.R. § 3.400.  

If a veteran's application for benefits is incomplete, the 
veteran will be notified of evidence necessary to complete 
the application.  If the evidence is not received within one 
year from the date of such notification, the benefit sought 
may not be paid by reason of that application.  See 38 C.F.R. 
§ 3.109.  The date of the VA letter notifying the veteran of 
the evidence necessary to complete the application shall be 
considered the date of mailing for purposes of computing the 
one-year time limit.  See 38 C.F.R. § 3.110(b).  

In the veteran's case, VA received his applied for 
nonservice-connected disability pension benefits in December 
1995, which were awarded by the RO in March 1996, effective 
from the date of receipt of his claim.  The actual payment of 
benefits beginning January 1, 1996, the first day of the 
calendar month following the month in which the award became 
effective.  See 38 C.F.R. § 3.31.  

The veteran was notified of the March 1996 rating decision by 
VA letter dated in early April 1996.  That letter advised him 
that he was being paid pension as a single veteran and that 
the amount of his pension was based on no income being 
received by him from any source, based on the information 
submitted by him in his income and net worth statement.  
Further, he was informed that he was potentially eligible to 
receive additional benefits for his children, if VA could 
establish that they were dependent on the veteran for a 
substantial amount of their support.  Therefore, he needed to 
submit to VA documentation showing custody and child support 
obligations.  

In mid-April 1996, VA received a dependents status report 
from the veteran stating that he wanted additional pension 
benefits for four children ([redacted], [redacted], [redacted], and 
[redacted]), which he claimed as living in his household and 
dependent on him for support.  At the time, he provided 
copies of all the children's birth certificates and all but 
[redacted]'s Social Security numbers, noting that [redacted] had not 
yet been assigned a Social Security number, but that he would 
provide it.  [redacted]'s birth certificate did not list the 
veteran as the father.  

By VA letter dated April 19, 1996, the veteran was informed 
that all the children, except [redacted], were included as 
dependents for additional pension benefits, effective from 
January 1, 1999.  The same letter requested the veteran to 
submit additional information to VA before [redacted] could be 
included for additional pension benefits.  The letter 
notified the veteran of the evidence necessary to complete 
the application to have [redacted] included as a dependent for 
increased pension benefits.  The letter went on to advise the 
veteran that VA needed this information as soon as possible, 
preferably with in sixty days of the date of the VA letter.  
However, if the information were not received by VA within 
one year after the date of this April 19, 1996, notification 
letter, VA would not be able to pay additional benefits for 
any period before the date the requested information is 
received by VA.  

The record shows no contact between the veteran and VA until 
February 1998.  At that time, he notified VA that he would 
provide documentation showing that [redacted] was his natural son.  
However, it was not until August 19, 1999, that VA received 
documentation from the veteran showing that he was the 
biological father of [redacted].  At that time, the veteran also 
informed VA that [redacted] was in his custody and requested that 
[redacted] be added as a dependent for benefits purposes.  
However, this correspondence did not include, nor did the 
veteran provide VA, [redacted]'s Social Security number.  This 
August 19, 1999, request to have [redacted] added to the veteran's 
pension as a dependent for additional benefits is a new 
application, the veteran having failed to timely submit the 
necessary requested information to complete his earlier 
application in 1996 to have [redacted] added as a dependent.  See 
38 C.F.R. § 3.309.  

By VA letter dated September 7, 1999, the veteran was advised 
that, before [redacted] could be added as a dependent, VA needed 
additional evidence to complete the veteran's August 1999 
request, application, to have [redacted] included as a dependent 
for VA benefit purposes.  The veteran was notified to submit 
to VA evidence that the veteran was providing for [redacted]'s 
support and [redacted]'s Social Security number.  In a follow-up 
letter, dated in November 1999, VA again notified the veteran 
of the information needed by VA to include [redacted] as a 
dependent and that, if VA received the information needed to 
complete the request, application, by November 2000, one year 
from the date of this VA notification letter, [redacted] could be 
added as a dependent, effective from September 1, 1999 (the 
first day of the month following VA receipt of documentation 
on August 19, 1999, showing that the veteran was the 
biological father of [redacted] and the veteran's request to have 
[redacted] added as a dependent for additional pension benefits).  

In August 2000, VA received [redacted]'s Social Security number 
from the veteran.  In September 2000, the veteran submitted 
documentation that he was in custody of [redacted] and providing 
for his support.  

In November 2000, VA added [redacted] as a dependent of the 
veteran for pension benefit purposes, effective from August 
19, 1999, the date of receipt by VA of the veteran's request 
for adding [redacted] as a dependent for VA purposes, along with 
documentation showing that the veteran was the biological 
father of [redacted], with actual benefits being paid effective 
from September 1, 1999, the first day of the month following 
the date of receipt of the information on August 19, 1999, 
and the veteran's renewed request.  See 38 C.F.R. § 3.31.  

In the veteran's case, the veteran did not respond within the 
one-year time limit to VA's April 1996 request for additional 
documentation pertaining to [redacted].  Hence, the veteran's 
December 1995 effective date of receipt of his claim for 
pension, with actual benefits payable on January 1, 1999, 
could not be used as the effective date to add [redacted] as a 
dependent because the requested information needed to 
substantiate the dependence was not timely received.  See 
38 C.F.R. §§ 3.109, 3.110(b).  

It was not until August 19, 1999, that VA received 
documentation showing that the veteran was the biological 
father of [redacted], along with the veteran's renewed request to 
have [redacted] included as a dependent, and not until August 2000 
that the veteran submitted to VA the requested information 
needed by VA to complete the request, application, to add 
[redacted] to the veteran's pension benefits as a dependent.  
Since the requested information was received within one year 
following VA's November 1999 notification letter informing 
the veteran what information he needed to submit, the 
earliest effective date possible to add [redacted] as a dependent 
is August 19, 1999, the date of receipt of the veteran's 
renewed request, application, and documentation showing that 
the veteran was the biological father of [redacted], with actual 
monetary benefits being received the first day of the month 
following that effective.  In the veteran's case, September 
1, 1999.  



ORDER

An effective date earlier than September 1, 1999, for receipt 
of additional pension benefits for a dependent child is 
denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

